DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .) 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a tattoo machine having an asymmetrical drive element, classified in A61M37/00.
II. Claims 9 and 10, drawn to another tattoo machine, classified in A61M37/0076.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related Inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions as claimed are either not capable of use together, have a materially different design, mode of operation, function, do not overlap in scope and are not obvious variants.  Specifically, Invention I does not require the actuator, the dampener or the centrally offset drive element, as required by Invention II. In addition, Invention II does not require the drive element having an asymmetric outer surface, as required by Invention I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require different fields of searches including different classes/subclasses or electronic resources, employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Arthur Shaffer on March 3, 2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 9 and 10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (9827409) in view of Magnet (5279552) and Kilroy et al. (2015/0025549). 

In reference to claim 9, Evans et al. disclose an improved rotary tattoo machine with a motor, said rotary tattoo machine (10, Figure 1) comprising: a housing (11), an actuator (upper rod portion extending above element 39 as seen in Figure 2) spaced from said housing (by the thickness of element 39 see Figure 1) and in communication with an armature (40, Figure 1), a rotational drive element (12A) received by said housing and in rotational communication (through the connection of parts therebetween, Figures 2 and 3) with said armature (Figures 2 and 3), said rotational drive element engaged and centrally offset (because axis A is offset from axis O, see Figures 4 and 5) from a centric cam assembly (21), said centric cam assembly presenting a dampener (at 51, 

In reference to claim 10, Evans et al. disclose that said centric cam assembly (including at least elements 21, 25, 26, 28, 30 and 51) further comprises a centric cam bearing (at 30) configured for circumferentially receipt of a centric cam (25), wherein said dampener (51) is presented therebetween (Figures 6-9). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller et al. (2015/0202420). Miller et al. also disclose an improved rotary tattoo machine that also meets the limitations of claim 1 (except for including a reversible motor) including a motor, said rotary tattoo machine (10, Figure 1) comprising: a housing (16), an actuator (20b) spaced from said housing (see 20b being axially spaced to the left at least by the width of element 20c from housing 16 Figure 2) and in communication with an armature (12, Figure 2), a rotational drive element (26) received by said housing and in rotational communication (through the connection of parts therebetween) with said armature (Figure 2), said rotational drive element engaged and centrally offset (see figure below showing first and second interpretations of the offset) from a centric cam assembly (formed from 30 and 40), said centric cam assembly presenting a dampener (from magnets 70, 72, 74 and 76, and Paragraph 20), said dampener limiting rotation of said centric cam assembly in rotational communication with the motor (Paragraphs 20 and 21) and said dampener presenting a clipped oscillation (i.e. as the armature changes from moving along a downward direction to an upward direction while being impacted from the dampener, see Paragraph 14, 20 and 21 and the bold arrow to the left of element 20b in Figure 2 and note these dampened downward and upward movements are the same as described by the applicant when describing a clipped oscillation, see paragraph 113 of applicant’s PG-PUB) of said armature during rotation of said centric cam assembly especially since it has met all of the structural limitations of the claim. Aranyi et al. (7931660) also teach that it is old and well known in the art at the time the invention was mace to provide a . 

    PNG
    media_image1.png
    652
    779
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723